Name: Commission Implementing Regulation (EU) 2019/935 of 16 April 2019 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards analysis methods for determining the physical, chemical and organoleptic characteristics of grapevine products and notifications of Member States decisions concerning increases in natural alcoholic strength
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  health;  food technology;  agricultural activity;  technology and technical regulations;  beverages and sugar;  agricultural structures and production;  natural and applied sciences
 Date Published: nan

 7.6.2019 EN Official Journal of the European Union L 149/53 COMMISSION IMPLEMENTING REGULATION (EU) 2019/935 of 16 April 2019 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards analysis methods for determining the physical, chemical and organoleptic characteristics of grapevine products and notifications of Member States decisions concerning increases in natural alcoholic strength THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1) and in particular Articles 80(5), 91(c) and (d) and 223(3) thereof, Whereas: (1) Regulation (EU) No 1308/2013 repealed and replaced Council Regulation (EC) No 1234/2007 (2). Section 1 of Chapter I of Title II of Part II of Regulation (EU) No 1308/2013 lays down rules on the categories of grapevine products, oenological practices and the applicable restrictions and empowers the Commission to adopt delegated and implementing acts in that respect. In order to ensure the smooth functioning of the wine market in the new legal framework, certain rules have to be adopted by means of such acts. Those acts should replace the provisions of Commission Regulation (EC) No 606/2009 (3) which is repealed by Commission Delegated Regulation (EU) 2019/934 (4). (2) Pursuant to Article 80(5) and Article 91(d) of Regulation (EU) No 1308/2013 the Commission shall, where necessary, lay down rules on the analysis methods for determining the physical, chemical and organoleptic characteristics of grapevine products. The methods shall be based on any relevant methods recommended and published by the International Organisation of Vine and Wine (OIV), unless they would be ineffective or inappropriate. Article 91(c) of Regulation (EU) No 1308/2013 moreover empowers the Commission to lay down rules for checking whether those products have been subjected to processes contrary to the authorised oenological practices in the Union. (3) The method of analysis for determining whether allyl isothiocyanate is present in the wine product is laid down in the Annex to this Regulation. As regards other methods for determining whether products have undergone processes contrary to the authorised oenological practices, the applicable rules should be those allowed by the Member States concerned. (4) Point 3 of Section A of Part I of Annex VIII to Regulation (EU) No 1308/2013 sets out an obligation for Member States to notify the Commission of any increase in the limits laid down in point 2 of that Section. Details concerning the submission of this information by Member States to the Commission should be laid down. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Scope This Regulation lays down rules for the application of Title II, Chapter I of Regulation (EU) No 1308/2013, concerning analysis methods for determining the physical, chemical and organoleptic characteristics of grapevine products, and notifications of decisions by Member States allowing increases in natural alcoholic strength. Article 2 Applicable Union analysis methods The analysis methods referred to in point (d) of Article 75(5) of Regulation (EU) No 1308/2013 to be used for verification of the limits laid down by Union rules to the use of allyl isothiocyanate for the production of certain grapevine products are laid down in the Annex to this Regulation. Article 3 Notification of Member States decisions allowing an increase in natural alcoholic strength 1. Member States allowing for an increase of the natural alcoholic strength by volume pursuant to point 3 of Section A of Part I of Annex VIII to Regulation (EU) No 1308/2013 shall notify the Commission of this within one month following the granting of the derogation. In the notification, the Member States shall specify the regions and the varieties concerned by the decision and they shall submit data and evidence indicating that the climatic conditions have been exceptionally unfavourable in the regions concerned. 2. The notification shall be made in accordance with Commission Delegated Regulation (EU) 2017/1183 (5) and Commission Implementing Regulation (EU) 2017/1185 (6). 3. The Commission shall then inform the other Member States. Article 4 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 7 December 2019 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 April 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organization of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (OJ L 299, 16.11.2007, p. 1). (3) Commission Regulation (EC) No 606/2009 of 10 July 2009 laying down certain detailed rules for implementing Council Regulation (EC) No 479/2008 as regards the categories of grapevine products, oenological practices and the applicable restrictions (OJ L 193, 24.7.2009, p. 1). (4) Commission Delegated Regulation (EU) 2019/934 of 12 March 2019 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards wine-growing areas where the alcoholic strength may be increased, authorised oenological practices and restrictions applicable to the production and conservation of grapevine products, the minimum percentage of alcohol for by-products and their disposal, and publication of OIV files (see page 1 of this Official Journal). (5) Commission Delegated Regulation (EU) 2017/1183 of 20 April 2017 on supplementing Regulations (EU) No 1307/2013 and (EU) No 1308/2013 of the European Parliament and of the Council with regard to the notifications to the Commission of information and documents (OJ L 171, 4.7.2017, p. 100). (6) Commission Implementing Regulation (EU) 2017/1185 of 20 April 2017 laying down rules for the application of Regulations (EU) No 1307/2013 and (EU) No 1308/2013 of the European Parliament and of the Council as regards notifications to the Commission of information and documents and amending and repealing several Commission Regulations (OJ L 171, 4.7.2017, p. 113). ANNEX SPECIAL UNION ANALYSIS METHODS ALLYL ISOTHIOCYANATE 1. Principle of the method Any allyl isothiocyanate present in the wine is collected by distillation and identified by gas chromatography. 2. Reagents 2.1. Ethanol, absolute. 2.2. Standard solution: solution of allyl isothiocyanate in absolute alcohol containing 15 mg of allyl isothiocyanate per litre. 2.3. Freezing mixture consisting of ethanol and dry ice (temperature  60 °C). 3. Apparatus 3.1. Distillation apparatus as shown in the figure. A stream of nitrogen is passed continuously through the apparatus. 3.2. Heating mantle, thermostatically controlled. 3.3. Flowmeter. 3.4. Gas chromatograph fitted with a flame spectrophotometer detector equipped with a selective filter for sulphur compounds (wavelength = 394 nm) or any other suitable detector. 3.5. Stainless steel chromatograph column of internal diameter 3 mm and length 3 m filled with Carbowax 20M at 10 % on Chromosorb WHP, 80 to 100 mesh. 3.6. Microsyringe, 10Ã ¼l. 4. Procedure Put two litres of wine into the distillation flask, introduce a few millilitres of ethanol (point 2.1) into the two collecting tubes so that the porous parts of the gas dispersion rods are completely immersed. Cool the two tubes externally with the freezing mixture. Connect the flask to the collecting tubes and begin to flush the apparatus with nitrogen at a rate of three litres per hour. Heat the wine to 80 °C with the heating mantle, distil and collect 45 to 50 ml of the distillate. Stabilize the chromatograph. It is recommended that the following conditions are used:  injector temperature: 200 °C,  column temperature: 130 °C,  helium carrier gas flow rate: 20 ml per minute. With the microsyringe, introduce a volume of the standard solution such that the peak corresponding to the allyl isothiocyanate can easily be identified on the gas chromatogram. Similarly introduce an aliquot of the distillate into the chromatograph. Check that the retention time of the peak obtained corresponds with that of the peak of allyl isothiocyanate. Under the conditions described above, compounds naturally present in the wine will not produce interfering peaks on the chromatogram of the sample solution. Apparatus for distillation under a current of nitrogen